Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction 
This application contains claims directed to the following patentably distinct species:   
Species 1: as shown in Figures 1-4, claim 1.
Species 2: as shown in Figures 5, 6 and 8. 
Species 3: as shown in Figure 7. 
Species 4: as shown in Figures 9A and 9B. 
Species 5: as shown in Figures 10.
Species 6: as shown in Figures 11 and 12. 
Species 7: as shown in Figures 13A and 13B. 
Species 8: as shown in Figures 14 and 15.
Species 9: as shown in Figure 16. 
Species 10: as shown in Figure 17.
Species 11: as shown in Figures 18A, 18B.
Species 12: as shown in Figures 19A and 19B. 
Species 13: as shown in Figures 20A and 20B. 
The structures of species 1-13 are different, which required more searches.  In addition, these species are not obvious variants of each other, based on the current record.

Species 1: as shown in Figures 1-4, show the structures of the electromagnetic relay 101 includes a fixed contact spring 110 and a movable contact spring 120, which are press-fit parts; an electromagnet 130; and a base 150 that is a molded part provided with holes 115 and 125.
Species 2: as shown in Figures 5, 6 and 8, show the structures of the electromagnetic relay 201 includes a base 250 as a molded part; and a yoke 280, a fixed contact spring 210 and a movable contact spring 220, a core inside the coil 260, and the yoke 280 mounted on the core, a cover which houses the electromagnet 230, the fixed contact spring 210 and the movable contact spring 220.
Species 3: as shown in Figures 7, shows the specific structures of the lid 212 forms a closed space 290 for holding shavings between the hole 215 and the fixed contact spring 210 when the support 214 is press-fit into the hole 215.
Species 4: as shown in Figures 9A-9B, show the specific structures of the fixed contact spring 210b includes a body 211; a fixed contact 217; a support 214; a terminal 218.
Species 5: as shown in Figures 10, shows the specific structures of the width D4, which is the sum of the width of the lid 212b and the thickness T3 of the support 214, is substantially equal to the width W3 of the hole 215. Shavings are held in the closed space 290 by the lid 212b.

Species 6: as shown in Figures 11 and 12, show the specific structure of the a base 350 and a movable contact spring 310 is a metallic press-fit part, and the base 350 is a resinous molded part having a hole 315 into which the movable contact spring 310 is press-fit.
Species 7: as shown in Figures 13A and 13B, show the specific structure of the support 314 is press-fit into the hole 315, the lid 312 and the support 314 are pressed against the inner wall of the hole 315 by the elastic deformation of the lid 312 in the hole 315, and a closed space 390 is formed between the hole 315 and the movable contact spring 310. 
Species 8: as shown in Figures 14 and 15, show the specific structure of the base 450 and a fixed contact spring 410 is a metallic press-fit part, and the base 450 is a resinous molded part having a hole 415 into which the fixed contact spring 410 is press-fit.
Species 9: as shown in Figure 16, show the specific structure of the an inner end 412a of the lid 412 is elastically deformed so as to bend downward, whereby the end 412a abuts on the support 414, which forms a closed space 490 between the hole 415 and the fixed contact spring 410. 
Species 10: as shown in Figure 17, show the specific structure of the cuts 413 are formed on the four corners of the lid 412.
Species 11: as shown in Figures 18A, 18B, show the specific structure of the fixed contact spring 41 Ga and a base 450a, a protrusions 416a which fix the fixed contact spring 410a to the base 450a are provided so as to protrude from an inner wall 419 of a hole 415a.
Species 12: as shown in Figures 19A and 19B, show the different structures of the electromagnetic relay 50, including the base 550 is a resinous molded part and the yoke 580 is a metallic press-fit part.
Species 13: as shown in Figures 20A and 20B, show the specific structures of the inner wall 519 of the hole 515 has protrusions 516 that protrude from the inner wall 519. The support 514 is press-fit into the hole 515 and is supported by the protrusions 516, whereby the yoke 580 is fixed to the base 550.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the varied technical terms and multiple subclasses.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
	Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).
The following are suggested formats for either a Certificate of Mailing or Certificate of Transmission under 37 CFR 1.8(a).  The certification may be included with all correspondence concerning this application or proceeding to establish a date of mailing or transmission under 37 CFR 1.8(a).  Proper use of this procedure will result in such communication being considered as timely if the established date is within the required period for reply.  The Certificate should be signed by the individual actually depositing or transmitting the correspondence or by an individual who, upon information 
Conclusion
Any inquiry concerning this communication should be directed to Lisa Homza whose telephone number is (571) 272-3592. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Lisa Nhung Homza/
Patent Examiner - Art Unit 2837
May 1, 2021

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837